Wells, J.
The award requires “ that the action or suit in equity in the supreme judical court for Middlesex county shall be dismissed ” without costs. The defendant contends that this is uncertain for want of sufficient description of the suit, and therefore renders the whole award void. But, without proof that there were more suits than one to which this clause would apply, there is no ambiguity in it. There is no such proof and the case finds that “ the suit spoken of in the award ” was disposed of as therein directed.
All the other objections to the award, which have been relied on in the argument before us, relate to the clause in respect to the ownership of the real and personal estate belonging to the parties as copartners.
We think these objections are founded in a misapprehension of the purport of that clause. As we understand it, this is not a substantive part of the award itself; nor is it inserted as a condition upon which the award of a sum certain is made to depend. The referees do not undertake to pass upon the ownership or possession of the parties, in respect to their undivided property; but leave that to be held according to their respective titles. The clause in question is inserted, not to have any operation upon that property, but simply to declare that their award upon the matters in dispute had no reference to and should not affect it. Exceptions overruled.